TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00680-CR
                                      NO. 03-17-00681-CR
                                      NO. 03-17-00682-CR



                                Freddie Ray Mulkey, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
                   NOS. CR2014-549, CR2015-522 & CR2016-880
                HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Freddie Ray Mulkey filed notices of appeal from his judgments of conviction for the

offenses of possession of a controlled substance in penalty group 1, 4 grams or more but less than

200 grams (cause number CR2014-549); delivery of a controlled substance in penalty group 1, less

than 1 gram (cause number CR2015-522); and possession with intent to deliver a controlled

substance in penalty group 1, 1 gram or more but less than 4 grams (cause number CR2016-880),

all of which were enhanced by Mulkey’s prior felony convictions. See Tex. Health & Safety Code

§§ 481.112(b), (c), .115(d); Tex. Penal Code § 12.42(d).

               However, the trial court certified that each of these cases is a plea-bargain case and

that Mulkey has no right of appeal. Mulkey and his counsel signed the trial court’s certifications.
              Accordingly, the appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 14, 2017

Do Not Publish




                                               2